                   Case 1:19-cr-00151-SPW Document 41 Filed 10/23/20 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 19-151-BLG-SPW-1
 WILLIAM CLAY TENNANT                                                      USM Number: 17876-046
                                                                           Lance G. Lundvall
                                                                           Delendaiu's Attorney



THE DEFENDANT:
 13   pleaded guilty to count(s)                         1,2, and 3
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21:846=CD.F Conspiracy To Possess With Intent To Distribute                                      06/18/2019
 Methamphetamine; Forfeiture Allegation
 21:841 A=Cd.F Possession With Intent To Distribute Methamphetamine; 18:2                         06/18/2019
 Aiding and Abetting; Forfeiture Allegation
 18:9220.F Felon In Possession Of A Firearm; Forfeiture Allegation                                06/18/2019




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             October 23,2020
                                                             Dale of Imposilion of Judgnicni




                                                                                               Z'-
                                                               ^nature of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             October_23,2020
                                                             bale
Case 1:19-cr-00151-SPW Document 41 Filed 10/23/20 Page 2 of 7
Case 1:19-cr-00151-SPW Document 41 Filed 10/23/20 Page 3 of 7
Case 1:19-cr-00151-SPW Document 41 Filed 10/23/20 Page 4 of 7
Case 1:19-cr-00151-SPW Document 41 Filed 10/23/20 Page 5 of 7
Case 1:19-cr-00151-SPW Document 41 Filed 10/23/20 Page 6 of 7
Case 1:19-cr-00151-SPW Document 41 Filed 10/23/20 Page 7 of 7
